DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-16, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “a secondary coil angularly spaced apart from the primary coil relative to the hub about the pivot axis, wherein the secondary coil is inductively coupled to the target and providing a secondary output signal based on the rotational position of the target relative to the tool housing, and another secondary coil angularly spaced apart from the secondary coil relative to the hub about the pivot axis, wherein the another secondary coil is inductively coupled to the target and providing another secondary output signal based on the rotational position of the target relative to the tool housing, the secondary and another secondary output signals facilitating measurement of the shape of the wellbore” in combination with all the limitations of claim 1.
Claims 2-8, and 10 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 11, prior art does not disclose or suggest: “a magnetically-permeable extension at least partially disposed within the sensor body and extending through the secondary coil to the interface end of the sensor body for inductively coupling the secondary coil to the target, the secondary coil configured to provide a secondary output signal based on the rotational position of the target relative to the sensor body; another secondary coil disposed within the 
Claims 12-16 and 21-23 are dependent on claim 11 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/F.P/Examiner, Art Unit 2868  

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
5/30/2021